DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 02 Dec 2021 have been entered.

Response to Arguments
The indicated allowability of claim(s) 19 and 21-23 is withdrawn because the claimed invention is directed to non-statutory subject matter.  101 rejections follow, therefore this action is a non-final.
Applicant’s arguments, see Remarks page 10 line 15, filed 02 Dec 2021, with respect to drawings have been fully considered and are persuasive.  The objection of 06 Jul 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 11 line 14, filed 02 Dec 2021, with respect to the recitation of ‘workability and strength soil class’ have been fully considered and are persuasive.  The rejection of 06 Jul 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 12 line 13, filed 02 Dec 2021, with respect to the art rejections have been fully considered and are persuasive.  The rejection of 06 Jul 2021 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 11, 13-14 and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites a system for determining a soil class, but recites no structural elements, such as a processor and memory for storing instructions, which typically characterize system claims. Subsequently, it is unclear whether the programmed control system is intended to represent the system structure, or an additional computing element in addition to the system itself.  Dependent claims 8-9, 11 and 13-14 do not act to cure the deficiencies of claim 7 and thereby rejected for at least the same rationale.
Claim 23 recites on line 1 – “The method according to claim 21, …”. Claim 21 is canceled, therefore the dependency of claim 23 is unknown. Attempting to process compact prosecution, the examiner is taking the understanding that claim 23 is to depend from claim 1 – the only independent method claim. Clarification or correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-9, 11, 13, 14, 16, 18-20, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1, 3-9, 11, 13, 14, 16, 18-20, 22 and 23 are directed to a method (process) and a system (machine or manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim(s) 1 recites abstract limitations, including: a method for determining a soil class, wherein: a) a type of a drilling head selected for drilling at least a portion of the earth borehole on a construction site or the power of the ground drilling device; and b) an operating parameter of the ground drilling device comprising a setting chosen for operation of the ground drilling device for drilling the portion of the earth borehole with the selected drilling head; are evaluated to determine at least a soil class present in the portion of the earth borehole being drilled with the selected drilling head; wherein evaluation of the drilling head type or the power of the ground drilling device, and the operating parameter, comprises comparing drilling head type or the power of the ground drilling device, and the operating parameter, to a database of soil classifications which associates soil classifications with the drilling head type or the power of the ground drilling device, and operating parameters, and wherein the determination of the soil class is based upon the comparison. Claim 7 recites abstract limitations that are analogous to the abstract limitations of claim 1.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in 

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
	Claims 1 and 7 further recite the additional element of: ‘a programmed control system’.  The functions of the programmed control system are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and are merely invoked as tool to perform the abstract idea.   
	In addition, the application of the aforementioned method as occurring when an earth borehole is being made in the soil by means of a horizontal ground drilling device with a drilling head of one or more different types, merely links the use of the judicial exception to a particular technical environment or field of use.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of claims 1 and 7 amount to mere instructions to apply the exception using generic computing components (i.e. a programmed control system).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Use of a computer or other machinery in its ordinary capacity or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
In addition, as discussed above, the characterization of the method as occurring when an earth borehole is being made in the soil by means of a horizontal ground drilling device with a drilling head of one or more different types, merely links the use of the judicial exception to a particular technical environment or field of use. 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim(s) 3, 5, 11, 14, 16, 18, and 20 merely narrow the previously recited abstract idea limitations (i.e. further characterization of the operating parameter, the location of the drilling head, the type of drilling head and further determinations made 
Claim(s) 4 and 8 further recites the use of received data in the determination of the soil class.  Similar to claim 1, using received data in the determination of soil class further recites a mental process. Claims 4 and 8 further recite that the received data is a signal of a sensor on the drilling head, which merely amounts to pre-solution activity (i.e. a data collection activity). It is well-known that wellbore data may be collected downhole via a sensor as disclosed by Shashoua et al. (US 20130278432) – “The wellbore data may first be collected and recorded using one or more downhole sensors [not shown], as are known in the art” - ¶0025; and Hinshaw et al. (US 2007/0144781 A1) – “a more conventional manner of measuring the rotational speed employs sensors mounted external on the drill head adjacent to the bit” -¶0006.  Subsequently, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 6 and 13 further recite the creation of a database for providing a correlation between location and soil class, which is a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. For the reasons described above with respect to claims 1 and 7, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea

	Claim 19 further recites determining a plurality of locations drilled with the one or more drilling heads in the earth borehole being drilled; determining at least the soil class present at each of the plurality of locations based upon the type of the drilling head, the power of the ground drilling device, and the operating parameter at each of the plurality of locations; and creating a database which correlates each of the plurality of locations with the determined soil class to create a geographic map of soil class for locations drilled by the one or more drilling heads in the earth borehole on the construction site.   These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in 
Claim 22 further recites detecting, by the programmed control system, at least one of the drilling head type, the power of the ground drilling device, and the operating parameters of the ground drilling device.  The detection of at least one of the drilling head type, the power of the ground drilling device, and the operating parameters of the ground drilling device, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Claim 22 further recites the additional element of the programmed control system, which functions to process received data.  The function(s) of the programmed control system are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Subsequently, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 23, as best understood by the examiner, regarding the indefinite rejection above, recites abstract limitations, including: “the application of fuzzy logic in comparing … soil classifications”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, represents mathematical relationships and are therefore 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10 Mar 2022       

/ABBY J FLYNN/           Supervisory Patent Examiner, Art Unit 3672